WELLFORD, Senior Circuit Judge,
concurring:
I am in accord with most of Judge Martin’s carefully reasoned opinion in this case. I find it unnecessary to the decision in this case, however, to discuss an issue not before us. The opinion takes great pains to point out that “[t]here is no statutory authority for [automatic] review under Michigan law ... [and] leave to appeal is rarely granted.”1 Further, the majority observes:
This administrative structure of the Michigan disciplinary scheme certainly distinguishes this case from others that have permitted the disclosure of grand jury evidence to state bar officials investigating complaints of attorney [or judicial] misfeasance.
In light of this emphasis that because Michigan court review of attorney or judicial disciplinary matters is discretionary and “rare” that Rule 6(e)(3)(C)(i) of Fed.R. Crim.P. disclosure is not to be invoked, I would eliminate any reference to what purports to be the principle enunciated in Bradley v. Fairfax, 634 F.2d 1126, 1129 (8th Cir.1980), “that any disclosure predicated simply on the automatic review of *490agency action by a judicial body is unwarranted.” (Emphasis added).
Bradley involved action of the United State Parole Commission, one entirely different from the matter with which we are here concerned, and it conceded that “[tjhis Circuit [Eighth Circuit] and others have on occasion read the phrase ‘judicial proceeding’ expansively.” Id. at 1129. I am not sure that Bradley stands for the principle for which it is cited, and, as stated, that proposition is dictum in this case. The Eighth Circuit, in an earlier opinion, held by the majority to be “fully consistent” with its holding, allowed disclosure under the rule in question of grand jury material related to investigation of a Nebraska prosecuting attorney and judges. See Matter of Disclosure of Testimony, Etc., 580 F.2d 281 (8th Cir.1978). I am satisfied that an appeal of right to the Michigan courts, if the law provided for it, would make disclosure appropriate as being “in connection with a judicial proceeding.”
The en banc district court in Nebraska permitted disclosure of limited grand jury material and “the names and addresses of those persons who gave testimony” before a grand jury concerning wrongdoing of the attorney and judges involved by the Nebraska investigatory body. This action was affirmed in Matter of Disclosure of Testimony, Etc., supra, which provided that this list of names and addresses be kept “as fully confidential as possible” by the investigatory body. I would similarly be disposed in this case to permit such a list of names and addresses of grand jury witnesses (but not their testimony) to be furnished the Michigan Attorney Grievance Commission on a strictly confidential basis. Further, if a particularized need for grand jury testimony of a witness or witnesses were later established by that body, I would make it clear that our present decision not to permit disclosure would constitute no bar to a future application after unsuccessfully “pursuing other routine avenues of investigation.” 2 Federal Deposit Ins. Corp. v. Ernst & Whinney, 921 F.2d 83, 87 (6th Cir.1990), citing United States v. Sells Engineering, 463 U.S. 418, 431, 103 S.Ct. 3133, 3141, 77 L.Ed.2d 743 (1983).

. Actually the district court stated that “the Michigan Supreme Court seldom grants leave to appeal the Board's decisions.” 596 F.Supp. 991, 999 (E.D.Mich.1984). That was in 1984 and we should not presume that because the court did not frequently grant review in disciplinary proceedings in 1984 it still did not do so but on seldom occasions in 1990.


. "Under the Michigan Constitution, the Michigan Supreme Court is charged with the exclusive responsibility of supervising Michigan lawyers.” Michigan Lawyer Discipline, Journal of Urban Law (U. of Detroit), Vol. 61, p. 4 (1983) (emphasis added). "The Grievance Administrator, the complainant, or the respondent may seek leave to appeal to the Supreme Court.” Id. at 21.